Citation Nr: 1503758	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In order to establish jurisdiction over the issue of entitlement to service connection for a low back disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed below, new and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability. 


FINDINGS OF FACT

1. In a May 2008 rating decision, the RO denied service connection for a low back disability.  The Veteran did not perfect an appeal from this denial.
 
2. The evidence received since the RO's May 2008 rating decision is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1. The May 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).      

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The April 2011 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for a low back disability (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denial. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

II. New and Material Evidence

The Veteran claims his current low back disability was a result of an in-service injury.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran contends that his current low back disability is the result of a fall during boot camp.  He previously sought service connection for his low back in October 2006.  A January 2007 rating decision initially denied service connection for vastus medialis muscle injury (claimed as back injury) on the basis that the evidence did not establish that he had a back injury that occurred in or was caused by military service.  He timely appealed the RO's denial.  He was issued a corrective rating decision in May 2008, noting the previous denial in January 2007 used the incorrect anatomical site not associated with the spine.  The May 2008 rating decision denied the Veteran's claim for retrolisthesis of L5 on S1(claimed as back injury) on the basis that the evidence did not establish that he had experienced a back disability or injury in service or that any current back disability or low back pain was etiologically related to his active service.  The Veteran was also issued a statement of the case in May 2008.  The Veteran did not timely perfect an appeal.  Therefore, the May 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The previous denial of reopening the claim for service connection was premised on findings that the Veteran had not submitted new and material evidence of a current back disability that either occurred in or was caused by service, or resulted as due to an in-service injury.  As such, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran was treated in service for a back injury, had a diagnosis of arthritis of the spine within a year of discharge, has a back disability that was incurred in or aggravated by service, or has had continuous symptoms of back pain since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's contentions of a low back injury in-service and current low back pain as he has gotten older due to his in-service injury were of record at the time of the prior denial.  Accordingly, new and material evidence must consist of more than additional assertions of the same by the Veteran.

Evidence submitted subsequent to the May 2011 rating decision includes updated VA treatment records, additional statements and hearing testimony from the Veteran.  The treatment records indicate that the Veteran has been treated for low back pain.  A May 2009 VA treatment record noted the Veteran underwent a MRI that found severe L4-5 disc space narrowing and persistent and slightly eccentuated now moderately narrowed L5-S1 since 2003.  A computerized axial tomography (CT) was also done in May 2009 and showed loss of disc height and vacuum disc at the L4-5 level; sclerotic endplate changes were present consistent with degenerative disc disease and also a mild bulging disc.  A bulging disc was also present at the L5-S1 level with sclerotic endplate changes involving the S1 endplate.  The impression was degenerative disc disease with no evidence of stenosis.  Lay evidence from the Veteran reiterates his contentions that he fell in service, he started having back problems after he got out of service, and that it is very difficult for him to maintain full time employment and maintain day to day living expenses, as he cannot do prolonged standing or sitting.  

Significantly, the medical and lay evidence submitted since the May 2011 rating decision declining to reopen the previously denied claim for service connection for a low back disability do not include any evidence of treatment for a low back disability in service.  Rather the evidence only cites the in-service fall and injury already considered in the original May 2008 denial of service connection.  The Veteran's repeated contentions of such an in-service and back pain beginning after service are merely redundant of lay evidence he submitted at the time of the prior denials and do not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The RO previously reviewed and considered the Veteran's contentions that he was treated in service for a low back disability and that he has experienced low back pain after service.  

Similarly, to the extent that the Veteran argues that the newly associated treatment records are new and material evidence, the Board notes that these are merely repetitive of the already established fact that the Veteran currently has a low back disability.  None of the treatment records reference service treatment records showing in-service treatment or reports.  Thus, while these records are new in the sense that these records were generated and dated after the most recent final denial in May 2008, the information contained in those records are neither new nor material.  They simply reiterate the established fact that the Veteran currently has a low back disability.  Indeed, even if the evidence was considered new, it would not be material because the evidence does not contain any new lay or medical evidence of a diagnosis of a back disability in service, a medical nexus relating the Veteran's current back disability to service, or evidence reflecting continuity of back symptoms from the time of service.  

As stated above, in order to reopen the previously denied claim for service connection for a low back disability, the Veteran must submit evidence that shows that his current back disability was incurred in or aggravated by service.  The evidence he has submitted fails to establish such a medical nexus or in-service incurrence of a chronic low back disability.  Accordingly, the Board finds that the evidence received since the May 2008 final denial, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for a low back disability is denied.


ORDER

The application to reopen the claim of entitlement to service connection for a low back disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


